DETAILED ACTION
Applicant's amendments and remarks, filed 7/17/22, are fully acknowledged by the Examiner. Currently, claims 14-18, 21-26, 28, 44, 55-56, 58-61 are pending with claims 19-20, 57 cancelled, and claims 14, 44, and 61 amended.  The following is a complete response to the 7/17/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 16, 21-26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2003/0195511), in further view of Ormsby (US 2007/0066972).
Regarding claim 14, Barry teaches an electrosurgical access catheter for assisting a physician perform an ancillary surgical procedure on a region of interest (ROI) in a lung of a patient (par. [0039]), the catheter comprising:
a tubular shaped elongate shaft (par. [0030] shaft 92), the shaft comprising a proximal section (92 with a proximal section as seen in Fig. 3), a flexible distal section and a distal end (flexible section of 92, with a distal end carrying electrode 98);
an active electrode located at the distal end (electrode 98), the active electrode comprising a die-shaped body, and an opening extending therethrough (opening through 98 as in Fig. 4);
a passageway extending from the proximal section to the distal end (92 with a lumen from the proximal to distal end as in at least Fig. 4), and through the active electrode (98 with a lumen therethrough as in Fig. 4); and
an electrical conductor extending from the proximal section to the distal section (connection between 89 and electrode 98), and in electrical contact with the active electrode (connection from electrode 98 through 89 and the generator as in par. [0034)]);
wherein the proximal section of the elongate shaft is coupled to an electrosurgical controller (control unit 86) such that the active electrode is operable with the electrosurgical controller (98 operable via actuation of 86 as in at least par. [0030]-[0032]) and a dispersive electrode (ground electrode 84) to electrosurgically make an incision through an airway wall corresponding to the shape of the die -shaped body as the active electrode is advanced through the airway wall (Fig. 6, par. [0039]).
Barry is not explicit regarding the proximal section of the elongate shaft being detachably coupled to an electrosurgical controller.
However, it would have been obvious to one of ordinary skill in the art to have a detachable and attachable cable for the electrosurgical controller and the elongate shaft, especially given that foot pedals as the controller 86 are known to have attachable and detachable connections.Barry is further silent regarding the electrical conductor is a braid coaxially arranged and extending from the proximal section to the distal section of the shaft and for supplying electrical energy to the active electrode.However, Ormsby teaches an electrical conductor as a braided wire 260 coaxial with the shaft from the proximal to distal direction (fig. 3a and par. [0029]).It would have been obvious to one of ordinary skill in the art to modify the electrical conductor of Barry to be a braided wire construction as in Ormsby, to provide a desired level of strength (par. [0027]).
Regarding claim 16, Barry teaches wherein the active electrode has a cross sectional shape of an annulus (Fig. 4).
Regarding claim 21, Barry teaches wherein the active electrode comprises a loop (89 as a loop shape within 98).
Regarding claim 22, Barry teaches wherein the loop has a fixed diameter (89 with a diameter).
Regarding claim 23, Barry teaches wherein the loop has a fixed shape (89 as a fixed shape as in Fig. 4).
Regarding claim 24, Barry teaches wherein the active electrode comprises a wire (electrode as a wire).
Regarding claim 25, Barry teaches wherein the wire comprises a blunted edge (Fig. 4).
Regarding claim 26, Barry teaches wherein the active electrode compromises a wire that is actuatable (moving the device allows for movement of the electrode).
Regarding claim 28, Barry is silent wherein the incision has a diameter less than 3 mm.
However, Barry teaches the surgeon may select an inside diameter may vary, and may be smaller than the nodule (par. [0035)).
It would have been obvious to one of ordinary skill in the art to make the diameter a size that may be smaller than 3mm according to the nodule diameter and the procedure to be performed.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Ormsby, in further view of Eggers (US 5,843,019).
Regarding claim 15, Barry is silent regarding the electrode having a C-ring profile.
However, Eggers teaches electrodes having a c-shape for directional treatment (col. 21, lines 4-7).
It would have been obvious to one of ordinary skill in the art to modify Barry with the electrode shape of Eggers to allow for a directional treatment shape, allowing for more control.
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Ormsby, in further view of Mauch (US 2012/0197246).
Regarding claim 17, Barry is silent regarding wherein the active electrode has a length less than or equal to 1 mm.
Mauch teaches an ablation catheter system comprising an electrode with a length of 1 mm (140 witha 1imm length as in par. [0025]).
It would have been obvious to one of ordinary skill in the art to modify Barry with the length of the electrodes of Mauch as a known electrode length capable of treating tissue.
Regarding claim 18, Barry is silent wherein the active electrode is made of a material visible under fluoroscopy.
Mauch teaches an electrode made with material visible under fluoroscopy (140 viewable under fluoroscopy as they are radiopaque as in par. [0042]).
It would have been obvious to one of ordinary skill in the art to make the electrode of Barry radiopaque as in Mauch, to allow for viewing during a procedure.
Claims 44, 55-56, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry (US 2003/0195511), in view of Krimsky (US 2017/0245740).
Regarding claim 44, Barry teaches a minimally invasive surgical method for assisting a physician perform an ancillary surgical procedure on a region of interest (ROI) in a lung of a patient (par. [0037]), the method comprising:
providing an access catheter (Fig. 3, element 92) comprising a flexible proximal section (tubular member 92 with a proximal section) and a distal end comprising an active electrode (distal portion of 98 with electrode 89), the access catheter further comprising a passageway extending from the proximal section to the distal end (Fig. 4 with lumen through 98);
advancing the distal end of the access catheter through the airways of the patient and to a target site along an airway wall (par. [0037]);
activating the active electrode while advancing the distal end of the access catheter into the airway wall at the target site, thereby creating an opening and capturing a cylindrical-shaped tissue plug (par. [0039] creating a tissue core);
advancing the distal end of the access catheter through the opening an estimated distance beyond the airway wall, through the lung parenchyma and to the ROI (par. [0040]);
ejecting the tissue plug into the parenchyma of the lung (par. [0042]); and
performing the ancillary surgical procedure on the ROI through the passageway (par. [0047]).Barry is silent regarding the ancillary instrument through the passageway of the access catheter.However, Krimsky teaches an instrument inserted through a catheter to perform an ablation procedure (par. [0009]).
It would have been obvious to one of ordinary skill in the art to modify Barry with the ablation instrument through the catheter, so as to allow for ablation of a target area.
Regarding claim 55, Barry teaches wherein the ring- shaped active electrode comprises a wall defining a tubular lumen and having an inner diameter of at least 2 mm (par. [0029 nodules of 3 cm diameter, with the electrode 98 to cut around nodules as in par. [0035], such that the diameter of the electrode must be larger than the nodule diameter).
Regarding claim 56, Barry teaches wherein the active electrode is operable to cut tissue when a sinusoidal voltage waveform from the electrosurgical controller is applied at a frequency between 300kHz and 500kHz (radiofrequency as in par. [0032)).
Regarding claim 61, Barry teaches performing a medical procedure through the access sheath on the ROI (par. [0041] through the access sheath, performing a procedure on nodule 70).
Claims 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Krimsky, in further view of Morgan (US 6,245,066).
Regarding claim 57, Barry is silent wherein the electrical conductor is axially movable and separable from the shaft.
However, Morgan teaches an ablation catheter with a conductor axially disposable relative to a shaft (conductor 10 moves relative to shaft as in col. 1, lines 66-67).
It would have been obvious to one of ordinary skill in the art to modify Barry such that the conductor is axially disposable relative to a shaft, so as to allow for positioning of the electrode relative to the region of interest without having to move the shaft.
Regarding claim 58, Barry is silent wherein the electrical conductor is a stylet.
However, Morgan teaches the conductor as a stylet (Fig. 3, conductor 10 as a stylet).
It would have been obvious to one of ordinary skill in the art to modify Barry with the conductor as a stylet, allowing for different end effector tips to allow for different procedures with the same device.
Claims 59-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry in view of Krimsky, in further view of Li (US 2008/0287803).
Regarding claim 59, Barry is silent regarding further comprising computing the estimated distance along a predetermined path on a computer processor. However, Li teaches computing distance along a path on a processor (par. [0057] taking data to display a distance and a path of delivery, as well as controller 134). It would have been obvious to one of ordinary skill in the art to modify Barry with the path computing of Li, to visualize the procedure during treatment.
Regarding claim 60, Barry is silent wherein the path is based on pre-acquired image data, and a physician’s identification of an ROI in the image data. However, Li teaches using pre-acquired anatomical data (par. [0057]) and an ROI based on identification of the user (target site as in par. [(0057]). It would have been obvious to one of ordinary skill in the art to modify Barry with the visualization mechanism of Li, to visualize the procedure during treatment.
Response to Arguments
Applicant’s arguments, see the remarks, filed 7/17/22, with respect to the rejection(s) of claim(s) 14-26, 28, 44, and 55-61 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ormsby or Krimsky as secondary references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/               Examiner, Art Unit 3794                                                                                                                                                                                         
/MICHAEL F PEFFLEY/               Primary Examiner, Art Unit 3794